Citation Nr: 1754335	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 22, 2011, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the claim for a compensable rating for left ear hearing loss in October 2011, and denied the claim in September 2013.  However, in December 2013, the Board determined the Veteran's claim for service connection for right ear hearing loss was not withdrawn and granted the claim.  The case was remanded for further development.

The Board remanded this case in February 2017.  It has since returned for further appellate consideration.  


FINDINGS OF FACT

1.  Prior to October 30, 2006, the Veteran's hearing loss manifested with was Level I in his right ear and Level III in his left ear.  

2.  From October 30, 2006 to the present, the Veteran's hearing loss manifested with no worse than Level III in his right ear and Level VI in his left ear.  


CONCLUSIONS OF LAW

1.  Prior to October 30, 2006, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.85, DC 6100 (2017).

2.  From October 30, 2006 to the present, the criteria for a 10 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.85, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Bilateral hearing loss

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§3.321(a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran contends that his hearing loss is more severe than his current 10 percent rating that was rated as noncompensable prior to October 22, 2011.

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (a) (2017).

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85 (b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  38 C.F.R. § 4.85 (e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average") is used.  38 C.F.R. § 4.85 (c).  Table VIa may also be used when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz, or when the examiner has certified that speech discrimination testing is not appropriate.  38 C.F.R. § 4.86.

Turning to the relevant evidence, the Veteran's bilateral hearing loss is currently rated under DC 6100 as noncompensable.  38 C.F.R. §§ 4.85.  

An August 1998 VA audiological examination showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
20
35
30
LEFT
25
20
40
65
36.25

Speech recognition score was 96 percent in the right ear and 86 percent in the left ear.  The VA examiner diagnosed mild sensorineural hearing loss in the left ear.  The average losses were 30 decibels in the right ear and 36.25 decibels in the left ear.  Under Table VII, his hearing acuity was Level I in his right ear and Level II in his left ear, which corresponds to a noncompensable rating.  

A July 1999 private audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
20
40
22.50
LEFT
55
80
80
90
76.25

Speech recognition scores were not reported.  The examiner diagnosed sensorineural hearing loss in the left ear.  The Veteran's right ear had normal sensitivity to 3000 Hz then sloped downwards to a mild high frequency sensorineural hearing loss.  The average losses were 22.50 decibels in the right ear and 76.25 decibels in the left ear.  Under Table VII, his hearing acuity cannot be determined without speech discrimination.  

A May 2006 VA audiology consult showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
55
70
48.75
LEFT
35
50
95
100
70

Speech recognition score was 92 percent in the right ear and 84 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears with the left ear being worse.  The average losses were 48.75 decibels in the right ear and 70 decibels in the left ear.  Under Table VII, his hearing acuity was Level I in his right ear and Level III in his left ear, which corresponds to a noncompensable rating.  

The Veteran's hearing was tested at the July 2006 VA audiological examination.  Unfortunately, the examiner was unable to repot a current level of severity of hearing loss due to unreliable responses.  The examiner diagnosed some degree of bilateral sensorineural hearing loss with a pseudohypoacusis overlay.  The examiner did not review the file because it was not available.

An October 2006 private audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
55
70
53.75
LEFT
65
65
80
95
76.25

Speech recognition score was 90 percent in both ears.  The examiner diagnosed sensorineural hearing loss in both ears.  The average losses were 53.75 decibels in the right ear and 76.25 decibels in the left ear.  Under Table VII, his hearing acuity was Level II in his right ear, and Level VI in his left ear, which corresponds to a 10 percent rating.  38 C.F.R. § 4.86.  

An October 2011 VA audiological examination showed puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
30
55
36.25
LEFT
30
30
60
85
51.25

Speech recognition score was 80 percent in both ears.  The VA examiner diagnosed sensorineural hearing loss in both ears.  He had normal acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes in both ears.  Under Table VII, his hearing acuity was Level III in his right ear and Level IV in his left ear, which corresponds to a 10 percent rating.  

An April 2017 VA audiological examination showed puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
30
50
31.25
LEFT
25
35
60
85
51.25

Speech recognition score was 88 percent in the right ear and 86 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears.  He had normal acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes in both ears.  Under Table VII, his hearing acuity was Level II in both ears, which corresponds to a noncompensable percent rating.  

The Veteran was afforded five audiological examinations during this appeal and two examinations showed a compensable level of hearing.  In addition, the October 2006 private audiogram demonstrated a compensable level of hearing.  It is during this period of time that the Board is granting a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The August 1998 examination showed his hearing acuity was Level I in his right ear and Level II in his left ear, which corresponds to a noncompensable rating.   The July 1999 private audiogram did not report speech discrimination, which prevented determining hearing acuity.  The May 2006 examination showed hearing acuity was Level I in his right ear and Level III in his left ear, which corresponds to a noncompensable rating.  The July 2006 examiner could not provide findings based on unreliable results.  The October 2006 private audiogram showed his hearing acuity was Level II in his right ear, and Level VI in his left ear, which corresponds to a 10 percent rating.  The October 2011 examination showed his hearing acuity was Level III in his right ear and Level IV in his left ear, which corresponds to a 10 percent rating.  The April 2017 examination showed his hearing acuity was Level II in both ears, which corresponds to a noncompensable percent rating.  

Given the testing results above, the Board finds that the Veteran's bilateral hearing loss is noncompensable prior to October 30, 2006.  However, as the evidence is in relative equipoise, applying the benefit-of-the-doubt doctrine, the Veteran is entitled to a 10 percent rating, but no higher, from October 30, 2006 to the present.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 30, 2006, is denied.  

Entitlement to a 10 percent rating, but no higher, for bilateral hearing loss from October 30, 2006 is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


